Citation Nr: 1816629	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from August 1966 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that granted the claim of service connection for bilateral hearing loss, assigning an initial noncompensable disability rating.  The Veteran expressed disagreement with the assigned initial disability rating and perfected a substantive appeal.  Jurisdiction is currently with the RO located in Indianapolis, Indiana.

In the July 2014 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a video conference hearing over which a Veterans Law Judge of the Board would have presided; however, in correspondence received in March 2017, he withdrew his request for a hearing.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  Prior to June 11, 2016, the service-connected bilateral hearing loss was manifested by no more than Level I hearing acuity in the each ear.

2.  From June 11, 2016, the service-connected bilateral hearing loss is shown to demonstrate an exception pattern of hearing loss such hearing acuity is Level VI in the right ear and Level VII in the left ear.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for service-connected bilateral hearing loss, prior to June 11, 2016, have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  The criteria for a 30 percent disability rating for service-connected bilateral hearing loss, from June 11, 2016, have been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in July 2010, November 2010, and June 2016 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

This is an appeal arising from a grant of service connection in June 2011; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Where the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests (Maryland CNC) together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular ratings are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), or hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).  

Where there is an exceptional pattern of hearing loss of 55 decibels or more in each of the four specified frequencies, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

The Board further notes the United States Court of Appeals for Veterans Claims (Court) has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Veteran asserts that his bilateral hearing loss is more severe than reflected by the currently assigned noncompensable disability rating.  Specifically, he describes difficulty understanding conversation such that he has had to wear hearing aids in each ear.

A VA examination report dated in May 2011 shows that the Veteran reported difficulty with hearing ever since his period of active service.  Audiological examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
50
45
55
50
LEFT
50
55
60
55
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The diagnosis was mild to moderately severe bilateral sensorineural hearing loss.  Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of Level I for each ear.  The pure tone thresholds for this examination do not reflect an exceptional pattern of hearing loss in either ear as contemplated by 38 C.F.R. § 4.86(a) or 38 C.F.R. § 4.86(b); as such, those provisions are inapplicable.  Application of 38 C.F.R. § 4.85, Table VII, results in a zero percent disability rating.

VA outpatient treatment records dated from May 2011 to June 2016 show intermittent audiology consults so that the Veteran could have his hearing aids adjusted.  A treatment record dated in March 2013 shows that it was indicated that the Veteran's hearing had not changed since May 2011.  

A VA examination report dated June 11, 2016, shows audiological examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
70
75
80
71
LEFT
70
75
80
85
78

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 78 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of Level IV for the right ear and V for the left ear.  Application of 38 C.F.R. § 4.85, Table VII, would result in a 10 percent disability rating.

The Veteran's pure tone thresholds, however, meet the criteria for an exceptional pattern of hearing impairment as hearing loss is 55 decibels or more in each of the four specified frequencies.  See 38 C.F.R. § 4.86(a).  In this case, the Roman Numeral designation may also be assigned under Table VIa.  In applying Table VIa, to the above audiological findings, the numeric designation becomes Level VI for the right ear and VII for the left ear.  Application of 38 C.F.R. § 4.85, Table VII, results in a 30 percent disability rating, providing the Veteran a greater benefit that under Table VI.
After carefully reviewing the evidence of record, the Board finds that prior to June 11, 2016, the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected bilateral hearing loss disability.  The evidence of record does not more nearly reflect the criteria for a compensable disability rating.  38 C.F.R. § 4.7.

The Board notes that the May 2011 VA examination report specifically addressed the functional limitations caused by the Veteran's hearing loss, indicating that there were no effects on the usual activities of daily living.  

To the extent that the Veteran reports that his acuity is worse than rated, the Board has considered his statements.  This evidence is both competent and credible in regard to reporting his hearing acuity.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or pure tone decibel readings to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  

Accordingly, the claim for an initial compensable disability rating for the bilateral hearing loss prior to June 11, 2016, must be denied.

As indicated above, the Board also finds that from June 11, 2016, the medical evidence of record demonstrates that the Veteran meets the criteria for the assignment of a 30 percent disability rating for the service-connected bilateral hearing loss. 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine to the extent noted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial compensable disability rating for service-connected bilateral hearing loss prior to June 11, 2016, is denied.

A 30 percent disability rating for service-connected bilateral hearing loss from June 11, 2016, is granted, subject to the applicable criteria governing the payment of monetary benefits.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


